Appellant and his wife occupied rooms on the second floor of a building owned by respondent. The wife fell from the balcony and died as a result of her injuries. This is an action by the husband for damages for her death. The fall resulted from a breaking of a railing against which deceased leaned. *Page 379 
The petition charges, among other things, that: "Said defendant corporation, at some time during the summer and before the 15th day of November, 1915, by and through its agents and employees, made repairs on the said barrier, balustrade or railing that surmounts and partially surrounds the said balcony, but did the work of repair in such a negligent and careless manner that the said balcony and the said barrier, balustrade or railing was left in, and remained in, a weak, defective and insecure condition, dangerous to people who had occasion to use and occupy said balcony. Plaintiff states further that the said Mrs. Ruby Byers, the wife of plaintiff, while lawfully on said balcony, on the 21st day of June, 1916, and within less than six months before the filing of this suit, and while in the exercise of reasonable care for her own safety, was caused to fall and be thrown from said balcony on to and against the brick pavement on the ground below, by the breaking away of the weak, defective, insecure and dangerous barrier, balustrade or railing aforesaid, and to suffer" injuries which caused her death.
The case was submitted on an agreed statement of facts, which is as follows:
"1. Plaintiff was the husband of Mrs. Ruby Byers; that the said Ruby Byers came to her death on or about the 28th day of June, 1916, by reason of falling from a second story porch of a residence at No. 1609 Olive Street, in the City of St. Louis, on or about the 21st day of June, 1916, and about 3:15 p.m.; that at the time of the said occurrence the said Mrs. Ruby Byers had gone from her apartment out onto the said porch with an ordinary-sized Pet milk-can, and went to the railing near the northeast corner of said porch on the eastern side thereof with the intention of throwing said can out onto a garbage pile in the yard below, and that, leaning against the top rail of said porch, the section of said rail at said north end of the porch gave way and broke, allowing her to be precipitated to the ground below, a distance of about fifteen feet, from which she sustained injuries which resulted in her death. *Page 380 
"2. Plaintiff was a month-to-month tenant of one John Trundle, the lessee of said building under written lease from the owner thereof, the defendant in this action. Copy of said lease is hereto attached and made part hereof and marked `Exhibit 1.' The said lease was in full force and effect at the time of said accident, except as to a modification thereof with respect to the use of the third story thereof and the amount of the rental, which modification was in writing and is likewise attached hereto, and marked `Exhibit 2.' Attached hereto, marked `Exhibit 3,' is a plat of the second floor of said residence, room No. 6, as shown thereon, being the room rented by Trundle to plaintiff, and the diagram also showing the balcony in question. The railing on the eastern edge of said balcony was in five sections of about seven feet each. The defendant had made certain repairs to the said railing during the month of August, 1915, but the top rail of the particular section that broke and allowed plaintiff's wife to fall to the ground was not replaced at said time by new timber. Defendant had knowledge of the fact that it was to be used as a rooming house when it leased the premises to Trundle.
"3. Plaintiff entered upon his sub-tenancy under Trundle and moved into said Apartment No. 6 on the 13th day of November, 1915, and continued a month-to-month tenant of the said Trundle down to the time of the accident in June, 1916. No further or other repairs were made to said porch subsequent to August, 1915.
"4. Plaintiff's wife was at the time of her death thirty-seven years of age and in reasonably good state of health, and kept house for the plaintiff. There were no children by the marriage of plaintiff to the deceased.
"5. None of the admissions herein contained are in any wise to affect either party, or to be regarded as made, except for the purpose of the submission of this controversy."
The lease referred to in the agreed statement of facts is dated March 1, 1915. By it respondent leased to John Trundle the property in question. By its terms *Page 381 
the lease expired February 28, 1917. It provides that the property is to be used as a "dwelling" and the lease "shall not be assigned, nor shall said premises, or any part thereof, be let or underlet, or used or permitted to be used, for any purpose other than above provided, without the written consent of the lessor first endorsed herein;" and further provides that "the lessee agrees to surrender said premises at the end of said term in as good condition as received, ordinary wear and tear excepted; all repairs to the demised premises shall be done by the lessee."
I. The agreed statement "stands in lieu of a special verdict" and "if there be any ambiguity" or "any omission of facts necessary to a recovery," the judgment forAgreed Statement.  respondent was right and should be affirmed. [City of Stanberry v. Jordan, 145 Mo. l.c. 382, and cases cited.]
II. It is conceded respondent was under no obligation, legal or contractual, to repair (Kohnle v. Paxton, 268 Mo. l.c. 471, et seq.), but it is contended that he undertook to repair in August, 1915, and is liable because the repairs were then negligently made. The rule invoked is that when the landlord,Liability     whether obligated so to do or not, undertakes tofor Repairs.  repair and thereby negligently creates a defect or danger whereby the tenant, himself in the exercise of due care, is injured, the landlord is liable. [Tiffany on Landlord and Tenant, vol. 1, sec. 97; Grant v. Tomlinson, 138 Mo. App. l.c. 228; Finer v. Nichols, 158 Mo. App. l.c. 545, 175 Mo. App. l.c. 537, et seq.; Gill v. Middleton, 105 Mass. 478.] The facts in the agreed statement pertinent to this question are: "The railing on the eastern edge of said balcony was in five sections of about seven feet each. The defendant had made certain repairs to the said railing during the month of August, 1915, but the top rail of the particular section that broke and allowed *Page 382 
plaintiff's wife to fall to the ground was not replaced at said time by new timber." Plaintiff, as tenant under respondent's lessee, moved in November 13, 1915. The injury occurred in June, 1916. "No further or other repairs were made to said porch subsequent to August, 1915." Deceased leaned against the top rail "of said porch," it gave way and she fell.
The agreed statement does not state facts which show any negligence in workmanship, or in the selection of material. It does not show whether the section which fell was in the same condition in which it stood immediately after being repaired. Nor is it stated that the rail which broke was in any way defective. The mere fact that this rail was not replaced by new timber does not prove negligence. Under the applicable test (par. 1, supra) the judgment must be affirmed on these grounds unless appellant's next point is well taken.
III. It is contended the doctrine res ipsa loquitur applies.
(a) The agreed statement of facts in this case is a method chosen by counsel to obviate the necessity of adducing evidencepro and con. While it binds the parties, it is not an agreed case under the statute (Sec. 2117, R.S. 1909) "or at common law" (State ex rel. v. Merriam, 159 Mo. 655) and theRes Ipsa   pleadings are left to perform their usual functions.Loquitur.  The petition pleads specific negligence and thus excludes reliance upon the doctrine of res ipsaloquitur. [Roscoe v. Met. Street Ry. Co., 202 Mo. l.c. 587, et seq.]
(b) Further, the doctrine invoked has no application to the facts. The basis of this presumption is the doctrine of probabilities. There is no such probability that the breaking of a wooden railing ten months after its repair is due to negligence in the act of repairing as to justify the application of the rule. The agreed statement does not show a repairing of the rail section which gave way. The facts are not such as to bespeak the only negligence for which respondent could be held liable. The cause of deceased's fall is not peculiarly with respondent's *Page 383 
knowledge and peculiarly beyond that of appellant. Further, the voluntary act of the deceased was immediately connected with the injury. [Carter v. Railroad, 177 Mass. 228; Penn. Co. v. Marion,104 Ind. 239.] For these and other reasons the doctrine invoked does not apply.
IV. Other arguments are advanced by respondent to support the judgment. Among other things it questions the rights of the sub-lessee to complain in view of the prohibition in the lease. [Cole v. McKey, 66 Wis. 500.] The reasons already given dispose of the case.
The judgment is affirmed. All concur.